DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    DONOVAN JONATHAN TILLMAN,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D13-2516

                              [May 30, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara A. McCarthy, Judge; L.T. Case No.
11001165CF10A.

  Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

                       ON MOTION FOR REHEARING

PER CURIAM.

    We deny rehearing. As to the sentencing issue, we have concluded in
Hart v. State, 43 Fla. L. Weekly D970a (Fla. 4th DCA May 2, 2018), that
Graham v. Florida, 560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010),
has not been applied to sentences of thirty years or less. Thus, chapter
2014-220, Laws of Florida should not be applied retroactively to an original
sentence which does not violate Graham. Although appellant’s sentence
is thirty-one years, we conclude that it too does not violate Graham and
chapter 2014-220 does not apply.

   We certify conflict with the same cases noted in Hart:

      Cuevas v. State, ––– So. 3d ––––, 43 Fla. L. Weekly D563 (Fla.
      [2d DCA] Mar. 9, 2018) (reversing the denial of a rule 3.800(a)
      motion and concluding that a juvenile non-homicide
      offender's sentences of 26 years in prison were
      unconstitutional under Graham as construed in Henry and
      Johnson); Blount v. State, 238 So. 3d 913 (Fla. 2d DCA 2018)
      (reversing the denial of a rule 3.800(a) motion to correct
      juvenile nonhomicide sentences of 40 years in prison and
      remanding for resentencing pursuant to Johnson); Mosier v.
      State, 235 So. 3d 957 (Fla. 2d DCA 2017) (reversing the denial
      of a rule 3.800(a) motion and concluding that a juvenile non-
      homicide offender's sentences of 30 years in prison followed
      by 10 years of sexual offender probation were
      unconstitutional under Graham as construed in Henry and
      Johnson); Alfaro v. State, 233 So. 3d 515, 516 (Fla. 2d DCA
      2017) (reversing 30-year sentences for nonhomicide offenses
      and rejecting trial court's conclusion that “Kelsey only applied
      to juvenile offenders like Kelsey who initially received life
      sentences but had been resentenced to a term of years under
      Graham”); Burrows v. State, 219 So. 3d 910, 911 (Fla. 5th DCA
      2017) (reversing denial of postconviction relief and remanding
      for resentencing where juvenile offender received 25-year
      sentences for non-homicide offenses).

Hart, at *4.

CIKLIN and KLINGENSMITH, JJ., concur.
WARNER, J., dissents in part with opinion.

WARNER, J., dissenting in part.

    For the same reasons I dissented in Hart v. State, 43 Fla. L. Weekly
D970a (Fla. 4th DCA May 2, 2018), I dissent from the denial of the motion
for rehearing on sentencing. I concur in the denial of the other grounds
for rehearing.




                                     2